I concur in part and dissent in part.
I would affirm the judgment in toto. The testimony in this case was often vague and imprecise. Wallace spoke of repairing the damage for $500 to $1000. Epling talked about costs of $10,000 to $11,000. Saxon was quite precise, but the weight to be given to his testimony, or any part of it, was for the trial court to decide. The award of damages is within the range of testimony as to costs contained in the record, and unchallenged by a request for findings of fact. *Page 754 
I would afford to this judgment the presumption of validity usually afforded to judgments, and affirm the decision of the trial court.